Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1-2, 6-7, 10-11, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muralimanohar et al (US 2018/0373902, herein Muralimanohar) in view of Woo et al (US 2018/0121377, herein Woo).

Regarding claim 1, Muralimanohar teaches a neural network operation device, comprising:
a submatrix divider circuit configured to select a portion of an input data matrix as an input submatrix (Fig 3, [0016]);
a matrix element memory ([0014]) configured to:
respectively store one or more bits in one or more storage spaces in accordance with positions of the one or more bits in a sequence ([0021]);
a calculator circuit configured to calculate an intermediate result for each storage space based on one or more input elements in the input submatrix ([0023], multiplier);
an accumulator circuit configured to sum the intermediate results to generate an output value ([0001], MAC unit); and
a convolution result assembler circuit configured to assemble the output values calculated for different portions of the input data matrix to generate an output matrix ([0010], 0012], combine outputs).

Muralimanohar fails to teach the device configured to receive a convolution kernel matrix that includes one or more kernel values, wherein each of the one or more kernel values is represented as a sequence that includes one or more bits, and wherein the one or more input elements correspond to non-zero values stored in the storage space.

Woo teaches a neural network operation device comprising a matrix element memory configured to receive a convolution kernel matrix that includes one or more kernel values, wherein each of the one or more kernel values is represented as a sequence that includes one or more bits ([0003], [0023-0024], data structures including kernel values for convolution), and wherein one or more input elements to a calculator circuit correspond to non-zero values stored in storage space ([0039-0042], only write non-zero values of input to memory bank).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Muralimanohar and Woo to utilize the submatrix division circuit for an application such as a convolution operation that operates on non-zero elements as disclosed by Woo.  Both Muralimanohar and Woo disclose a circuit that performs matrix multiplication using multiply-accumulate units on matrix elements.  However, while Muralimanohar does not explicitly disclose the use of this circuit and its submatrix divider for neural network convolution, convolution kernel operations are a routine and conventional aspect of the microprocessor art, and therefore the combination would merely entail combining known prior art elements to achieve predictable results.
Regarding claim 2, the combination of Muralimanohar and Woo teaches the neural network operation device of claim 1, wherein the submatrix divider circuit is further configured to select the input submatrix in accordance with the convolution kernel matrix (Muralimanohar [0016], Woo [0024]).

Regarding claim 6, the combination of Muralimanohar and Woo teaches the neural network operation device of claim 1, wherein the matrix element memory is further configured to: identify one of the one or more bits of each of the kernel values at the same position in the sequence, and store the identified bits at the same position in the sequence in the same storage space (Woo [0040], [0042]).

Regarding claim 7, the combination of Muralimanohar and Woo teaches the neural network operation device of claim 1, wherein the calculator circuit is further configured to: sum the one or more input elements in the input submatrix that correspond to the non-zero values in one of the storage spaces to generate a binary intermediate value, and perform a bitwise shift operation to the binary intermediate value to generate the intermediate result corresponding to one of the storage spaces (Woo [0042], [0053-0061], addition and shift operations to generate results).

Claims 10-11 and 15-16 refer to a method embodiment of the device embodiment of claims 1-2 and 6-7, respectively.  Therefore, the above rejections for claims 1-2 and 6-7 are applicable to claims 10-11 and 15-16, respectively.

Claims 19 and 20 refer to an alternate device embodiment of the device embodiment of claims 1 and 7, respectively.  Therefore, the above rejections for claims 1 and 7 are applicable to claims 19 and 20, respectively.

3.  Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Muralimanohar and Woo as applied to claims 1 and 10 above, and further in view of Langhammer (US 2018/0052661).

Regarding claim 3, the combination of Muralimanohar and Woo teaches the neural network operation device of claim 1.
Muralimanohar and Woo fail to teach wherein the one or more bits that represent each of the kernel values include a sign bit.
Langhammer teaches a neural network operation device wherein one or more bits that represent each of the matrix values include a sign bit ([0045-0046], convolution & sign bit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Muralimanohar and Woo with those of Langhammer to utilize floating point values in the matrix operations.  While neither Muralimanohar nor Woo explicitly disclose the use of floating point values which include a sign bit in the matrix operations circuits, such representation of matrix elements is a routine and conventional aspect of the microprocessor art.  Therefore, using a sign bit and floating point values would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 4, the combination of Muralimanohar, Woo, and Langhammer teaches the neural network operation device of claim 3, wherein the sign bits of the kernel values are stored in a sign storage space (Langhammer [0046], Woo [0023]).

Regarding claim 5, the combination of Muralimanohar and Woo teaches the neural network operation device of claim 1.
Muralimanohar and Woo fail to teach wherein the one or more bits are arranged from a least significant bit (LSB) to a most significant bit (MSB) in the sequence.
Langhammer teaches a neural network operation device one or more bits are arranged from a least significant bit (LSB) to a most significant bit (MSB) in the sequence ([0054-0056], bits of input values arranged from LSBs to MSBs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Muralimanohar and Woo with those of Langhammer to utilize values including least and most significant bits in the matrix operations.  While neither Muralimanohar nor Woo explicitly disclose the details of the bit arrangement of the input values to the calculation units, one of ordinary skill in the art would understand that binary values used for computation in a processor are inherently arranged in an order from least to most significant.  Therefore, arranging the input values in this manner would merely entail combining known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Claims 12-14 refer to a method embodiment of the device embodiment of claims 3-5, respectively.  Therefore, the above rejections for claims 3-5 are applicable to claims 12-14, respectively.

Allowable Subject Matter
4.  Claims 8-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record are Muralimanohar, Woo, and Langhammer.  However, none of the cited references teach wherein the neural network operation device comprises a symbol calculator circuit configured to perform an exclusive disjunction operation between signs of the input elements and stored sign bits as required by claims 8 and 17.  While Langhammer discloses the use of an exclusive disjunction operation, Langhammer does not disclose performing it between signs of the input elements and the stored sign bits as required by the language of claims 8 and 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hosoi (US 2017/0206089) discloses a neural network processor for operating on a sparse matrix.
Mishra (US 2016/0283240) discloses a matrix processor for operating on non-zero elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182